Citation Nr: 0913814	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Propriety of severance of service connection of chronic 
cervical spine strain.

2.  Propriety of severance of service connection of residuals 
of fractured mandible.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 17, 1981 to July 31, 1981.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

Procedural history

In a February 2003 rating decision, the RO granted the 
Veteran's claims of entitlement to service connection for a 
chronic cervical spine strain and residuals of a fractured 
mandible.  In granting the claims, the RO determined that the 
Veteran's current spine and jaw disabilities were caused by 
an in-service October 1981 motor vehicle accident.      See 
the RO's February 2003 rating decision.  

Subsequently, the Veteran initiated increased rating claims 
for these service-connected disabilities.  During 
adjudication, the RO reviewed the record and determined that 
service connection for the cervical spine strain and the 
fractured mandible residuals had been erroneously granted.  
In an April 2005 rating decision, the RO proposed to sever 
service connection for the Veteran's spine and jaw 
disabilities, and sent notice of the decision to the Veteran 
in an April 2005 letter.  
In January 2006, the RO severed service connection of the 
Veteran's spine and jaw disabilities, effective April 1, 
2006.  The Veteran disagreed with the RO's decisions and 
perfected an appeal as to the severance of service connection 
of both disabilities.

The Veteran testified at a personal hearing before the RO in 
June 2005.  Subsequently, the Veteran opted to testify before 
the Board, and a hearing was scheduled before the undersigned 
Veterans Law Judge in February 2008.  
The Veteran failed to report to the hearing.  The Veteran's 
representative subsequently indicated that the "arguments 
relevant to the question at issue have been adequately 
addressed in the appellant's brief dated January 24, 2007."          
See the March 27, 2009 Appellant's Brief, page 2.  

Issues not on appeal

At the time of the January 2006 rating decision, the 
Veteran's claims for increased disability ratings for his 
then service-connected cervical spine strain and fractured 
mandible residuals were still pending.  The Veteran withdrew 
these claims after the January 2006 rating decision severed 
service connection, and instead, filed a notice of 
disagreement as to the severance issues.  See the February 8, 
2006 Report of Contact.  Accordingly, the Veteran's increased 
rating claims are not in appellate status.

In a June 2007 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for right ear 
hearing loss, and denied the Veteran's request to reopen his 
claim of entitlement to service connection for a mental 
disorder.  To the Board's knowledge, the Veteran has not 
disagreed with these decisions.  Accordingly, they are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  At the time service connection for a cervical spine 
strain and residuals of a fractured mandible was severed in a 
January 2006 rating decision, service connection had been in 
effect since February 2003, less than 10 years.

2.  The Veteran was not serving on active military duty on 
October 9, 1981, the day of the motor vehicle accident which 
caused the claimed disabilities.  



CONCLUSION OF LAW

The February 2003 grant of service connection for a cervical 
spine strain and residuals of a fractured mandible was based 
on clear and unmistakable error.         38 U.S.C.A. §§ 
5109A, 5112 (West 2002); 38 U.S.C.A. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks restoration of service connection for a 
cervical spine strain and residuals of a fractured mandible.  
Because the two issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).

In the instant case, with respect to whether the severance of 
service connection was proper, as will be discussed below, 
this involves a decision as to whether the RO's February 2003 
decision granting service connection for both disabilities 
was based on clear and unmistakable error (CUE).

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(the Court) held that CUE claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  As a consequence, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.

As a practical matter, all pertinent evidence is already in 
the claims folder.  The Veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the claimant].

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105 (2008).  In this case, VA sent the 
Veteran a notice letter in April 2005 which informed him of 
the proposal to sever his service connection benefits.  
Significantly, the Veteran was provided with reasons for the 
proposed severance and notified that he could submit 
information or evidence in response.  He was informed of his 
right to a personal hearing and his right to representation.  
The April 2005 letter also informed the Veteran that unless 
additional evidence is received within 60 days, service 
connection for both his cervical spine strain and residuals 
of a fractured mandible would be severed.  See 38 C.F.R. § 
3.114(b) (2008).

Additionally, the Veteran testified at a hearing before the 
RO in June 2005.  He has been ably represented by his service 
organization.

Accordingly, the Board will proceed with a decision.  





Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

Active duty military service 

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  See 38 C.F.R. § 3.6.  

Further, any individual who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and who is 
disabled or dies from an injury or covered disease [i.e. 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident] incurred while proceeding directly 
to or returning directly from such active duty for training 
or inactive duty training, as the case may be; shall be 
deemed to have been on active duty for training or inactive 
duty training, as the case may be, at the time such injury or 
covered disease was incurred.  See 38 U.S.C.A. § 106(d)(1)(A-
B); 38 C.F.R. § 3.6(e). 

Severance of service connection

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that the grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  See 
38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d) (2008).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection, but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.               See Daniels 
v. Gober, 10 Vet. App. 474 (1997).

CUE is the kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).


Factual background

The Board believes that a recapitulation of the pertinent 
facts will aid in an understanding of its decision.

The Veteran's Army DD-214 indicates that the Veteran was a 
member of the Army Reserves, and that the Veteran served on 
active military duty from April 17, 1981 to July 31, 1981.  
No other period of active duty is indicated.  

On October 9, 1981, the Veteran sustained neck and face 
injuries in a motor vehicle accident.  More specifically, as 
the Veteran drove over train tracks, his car was hit by an 
oncoming train.

In February 2003, the RO granted the Veteran's claims for a 
chronic cervical spine strain and residuals of a fractured 
mandible.  It is undisputed that those claimed disabilities 
were related to the October 9, 1981 motor vehicle accident.  
The RO granted the claim because, according to the rating 
decision, the Veteran's service treatment records "show that 
you were involved in a car accident in 1981 and sustained a 
head injury".    

Subsequently, the Veteran filed increased rating claims for 
his then service-connected cervical spine strain and his 
fractured mandible residuals.  During the adjudication of 
those claims, the RO discovered that the Veteran was not 
serving on active duty on the day of his motor vehicle 
accident.  Accordingly, the RO notified the Veteran in an 
April 2005 letter that it was proposing to sever service 
connection for both disabilities.  The Veteran was afforded 
the opportunity to present evidence or argument, and he 
testified at a personal hearing before the RO in June 2005.  
Although the Veteran's testimony was somewhat unclear, which 
he blamed on memory problems due to the October 1981 
accident, in essence he stated that he was on his way to a 
Reserve unit activity when he was involved in the  accident.

In a January 2006 rating decision, the RO severed service 
connection for his cervical spine strain and residuals of a 
fractured mandible, effective April 1, 2006.  In its 
decision, the RO indicated that such action was taken in 
light of the CUE in the original rating, whereby the RO 
failed to recognize that the Veteran was not serving on 
active duty when he was injured in the motor vehicle 
accident.  
The Veteran appealed the RO's decision, claiming that his 
benefits should not be severed because, at the time of his 
accident on October 9, 1981, he was driving on route to his 
active duty for training drill weekend at Fort Leonard Wood, 
Missouri, which would qualify as active duty service.  See 
the Veteran's October 2006 substantive appeal (VA Form 9); 
see also the January 2007 Statement of Accredited 
Representative, page 2; 38 U.S.C.A. § 106(d)(1)(A-B); 
38 C.F.R. § 3.6(e). 

Analysis

The Veteran contends, in essence, that service connection for 
a cervical spine strain and residuals of a fractured mandible 
should not have been severed because he was driving to Fort 
Leonard Wood for training when he had his accident, and 
therefore he was on active military duty when the accident 
occurred.

The Board will apply a two-part analysis to the matter of the 
propriety of severance of service connection.  First, the 
Board must determine whether the rating is entitled to 
protection under 38 C.F.R. § 3.957. Assuming that the rating 
is not protected or that the protection can be overcome, the 
Board then must look at the propriety of the severance 
itself.  That involves inquiry into the matter of whether 
service connection was established based on CUE.

38 C.F.R. § 3.957

In determining whether service connection for a cervical 
spine strain and residuals of a fractured mandible was 
properly severed, the Board is principally guided by the 
provisions of 38 C.F.R. § 3.105(d) [severance of service 
connection].  That regulation initially requires that the 
Board make a determination as to whether the provisions of §§ 
3.114 and 3.957 have been met.  [38 C.F.R. § 3.114 deals with 
changes in the law, and is not applicable given the 
circumstances of this case.]

Under 38 C.F.R. § 3.957 ratings that have been in effect for 
10 or more years cannot be severed except upon a showing that 
the original grant was based on fraud or it is clearly shown 
from military records that the person concerned did not have 
the requisite service or character of discharge.  The 10 year 
period is computed from the effective date of service 
connection.

In this case, service connection for a cervical spine strain 
and residuals of a fractured mandible was granted effective 
November 13, 2001.  Service connection was severed by the RO 
in January 2006.  Since service connection was in effect for 
a period less than 10 years, the protection afforded under 38 
C.F.R. § 3.957 does not apply.

CUE

Once the limitations contained in §§ 3.114 and 3.957 have 
been addressed, 38 C.F.R. § 3.105(d) provides that service 
connection can be severed only where evidence establishes 
that the grant of service connection is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).

The Court has held that the same CUE standard which applies 
to a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  See Wilson v. West, 
11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991); Graves v. Brown, 6 Vet. App. 166, 
170 (1994) [holding that clear and unmistakable error is 
defined the same under 38 C.F.R. § 3.105(d) as it is under § 
3.105(a)].

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator [i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated] or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel, 6 Vet. App. 242; Russell, 3 Vet. App. 310.

However, unlike with respect to a CUE claim under 38 C.F.R. § 
3.105(a), the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.           See 
Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997].  The 
Court reasoned that because section 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original granting of service 
connection.  Thus, "[i]f the Court were to conclude that . . 
. a service connection award can be terminated pursuant to 
section 3.105(d) only on the basis of the law and record as 
it existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record." See Venturella, 
10 Vet. App. at 342-43.

As was alluded to in the factual background above, the 
outcome of this case centers on whether the Veteran was 
serving on active duty at the time of his motor vehicle 
accident on October 9, 1981.  If the Veteran was not on 
active duty the day of the accident, he is legally ineligible 
for service connection for the injuries he sustained in the 
accident, and CUE would manifestly exist in the RO's grant of 
the claims.  
If, however, the Veteran was in fact driving to his Reserve 
unit for weekend training when his accident occurred, by law 
the Veteran was on active duty status at the time of the 
accident, and service connection should not have been 
severed.  See 38 U.S.C.A. §§ 106(d)(1)(A-B), 1131 and 
38 C.F.R. § 3.6.  

The RO has obtained the Veteran's DD-214, service treatment 
records, service personnel records, and 1981 earnings 
statements indicating the Veteran's periods of active duty 
service.  

The Veteran's DD-214 indicates that the Veteran served on 
active duty military service from April 17, 1981 to July 31, 
1981.  The reason for discharge was "[r]elease from IADT 
[Initial Active Duty for Training] under the Reserve 
enlistment program upon completion of MOS training and a 
minimum of 12 weeks IADT."  The DD-214 also notes the 
Veteran's reserve obligation of six years, but shows no 
active duty service other than during the dates indicated 
above.  

The Veteran's service personnel records are pertinently 
negative for any active duty service at the time of the 
Veteran's accident in October 1981.  

An October 25, 1982 in-service medical examination report of 
Dr. R.B. specifically noted that "[s]ince this patient is on 
reserve status and was not on active duty at the time of the 
above noted accident, disability determinations are not 
indicated in this case."  [Emphasis added by the Board.]  
See the October 25, 1982 memorandum of Dr. R.B.    

The Veteran's October 1981 Leave and Earnings statement 
indicates the Veteran's pay for active duty training during 
the weekend of October 3, 1981, one weekend prior to the date 
of the Veteran's motor vehicle accident.  See the Veteran's 
October 1-31, 1981 Leave and Earnings Statement.  No other 
period of training is identified by the October earnings 
statement, specifically to include October 9, 1981. 

For his part, the Veteran has submitted no evidence other 
than his own testimony indicating that he was on any form of 
active duty at the time of the October 1981 accident.  
Indeed, at the June 2005 hearing, when specifically asked if 
he had any kind of records showing that he was on active duty 
for that weekend, the Veteran responded, "No, sir, I 
don't."  See the June 2005 RO hearing transcript, page 6.  

The Veteran also testified that he attended a Reserve Unit's 
meeting just prior to leaving for training on October 9, 
1981.  See the June 2005 RO hearing transcript, page 19.  
However, no evidence of record verifies his attendance, or 
that a meeting actually was held.  [The Board notes that the 
Veteran was admitted to the St. Louis University emergency 
room after his accident, and the October 14, 1981 Discharge 
Summary noted that the Veteran had alcohol on his breath upon 
admission and "was rowdy", which is hardly consistent with 
his report of traveling from one reserve activity to 
another.] 

After having considered all of this evidence,  the Board 
finds it incredible that had the Veteran been driving from 
and/or to a Reserve activity when his car was struck by a 
train, such would not noted by the Veteran, his treating 
physicians, or Army personnel anywhere in his contemporaneous 
military records.  Indeed, the above-referenced October 25, 
1982 examination report affirmatively states the opposite; 
namely, that the Veteran was not on active duty at the time 
of the accident.  

The Board has carefully reviewed the February 2003 RO rating 
decision which granted service connection.  Although the 
rating decision correctly stated that the Veteran's service 
treatment records "show that you were involved in a car 
accident in 1981 and sustained a head injury", the RO 
committed undebatable error in that the service treatment 
records clearly indicated that the Veteran was not on active 
duty at the time of the accident.  Indeed, as has been 
discussed immediately above, the official records indicate 
that the Veteran was not on active duty at the time of the 
accident.    

In light of the powerful contemporaneous evidence [the 
Veteran's DD-214, his service treatment records, his service 
personnel records, and his October 1981 earnings statement], 
as well as the Veteran's hazy recollections of the incident, 
the Board finds that there is clear and unmistakable evidence 
that the Veteran was not serving on active duty on October 9, 
1981 when he was injured in the motor vehicle accident.  

In short, the RO erred in February 2003 when it failed to 
recognize that the Veteran's October 9, 1981 motor vehicle 
accident did not occur when he was in any military status.  
Accordingly, CUE is demonstrated in the February 2003 rating 
decision, and service connection was properly severed on that 
basis.

Procedural matters

In addition to the substantive provisions discussed above, 
severance of service connection requires certain procedural 
steps.  First, a rating proposing severance must be prepared, 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
the 60 day period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002);          38 C.F.R. 
§ 3.105(d) (2008).

On April 25, 2005, the RO sent the Veteran a proposal to 
sever service connection for a cervical spine strain and 
residuals of a fractured mandible.  The proposed rating 
indicated that the Veteran served in the Army Reserves, and 
was not in active duty service at the time of his accident.  
Service connection was not severed until January 12, 2006, 
thus affording the Veteran more than 60 days in which to 
respond and present additional evidence.

There is no question that the Veteran received the proposed 
rating as he submitted argument disputing the action in May 
2005.  Indeed, as was alluded to above he subsequently 
testified at a RO hearing on this matter.  Based on this 
procedural history, the Board concludes that the severance 
was done in accordance with the procedure set forth in VA 
regulations, to include 38 C.F.R. § 3.105(e).  That is, the 
Veteran received appropriate notice of the proposed severance 
and was accorded the opportunity to respond.

Conclusion

In summary, the Board finds that the original grant of 
service connection for a cervical spine strain and residuals 
of a fractured mandible was founded on CUE.  Moreover, the RO 
correctly followed the procedural steps outlined in 38 C.F.R. 
§ 3.105.  Accordingly, the Board finds that service 
connection was properly severed for both disabilities.  The 
benefits sought on appeal are accordingly denied.




ORDER

Service connection for a chronic cervical spine strain was 
properly severed.

Service connection for residuals of a fractured mandible was 
properly severed.



____________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


